GOFF, Circuit Judge.
This case is similar to the Case of Hart (decided at the present term) 03 Fed. 249. The requisitions, and the pax>ers accompanying them, are, in substance, tlie same, Tlie information filed in the superior court of the state of Washington for Pierce county, attached to the requisition issued in the Case of Hart, was against Hart and this petitioner. Tn fact the transactions are the same, and the proceedings to secure the arrest, and removal of the parties are based on the same character of papers. The demand made by the governor of the state of Washington recites that lie acts upon the copy of an information (which appears in full in the Hart Case), and the governor of the state of Maryland issued his warrant for removal based upon said copy. We do not deem it necessary to set forth Die papers found in the record in full, nor to repeat Uio reasons .assigned in said Hart Case for holding the warrants defective and void. We refer to that case for the facts and the conclusions we reached. For the reasons there set forth, the judgment of the circuit court will be reversed, and the petitioner will be discharged from arrest.